            Case 1:18-cr-00123-SPW Document 167 Filed 04/13/21 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRJCT OF MONTANA
                                 BILLINGS DIVISION




     UNITED STATES OF AMERICA,
                                                    CR 18-123-BLG-SPW
                         Plaintiff,


     vs.                                             OPINION AND ORDER


     NICHOLAS JOHN MONTANO,


                         Defendant.




           After a jury trial, Defendant Nicholas Montane("Montane") was convicted

on two counts: possession of a controlled substance with intent to distribute and

conspiracy to possess a controlled substance with the intent to distribute. Montane

moved for a new trial based on newly discovered evidence and that motion was

denied because the new evidence was immaterial, amounted to merely

impeachment evidence, and was unlikely to alter the jury's verdict if admitted.

(Doc. 150). Montano now moves again for a new trial based on newly discovered

evidence. (Doc. 156). The Court finds this motion capable of resolution without a

hearing. After reviewing the newly discovered evidence, the briefing, and the trial

transcript, the Court denies this motion.

//
Case 1:18-cr-00123-SPW Document 167 Filed 04/13/21 Page 2 of 6
Case 1:18-cr-00123-SPW Document 167 Filed 04/13/21 Page 3 of 6
Case 1:18-cr-00123-SPW Document 167 Filed 04/13/21 Page 4 of 6
Case 1:18-cr-00123-SPW Document 167 Filed 04/13/21 Page 5 of 6
Case 1:18-cr-00123-SPW Document 167 Filed 04/13/21 Page 6 of 6
